Judgment and order reversed on the facts and a new trial granted, with costs to the *820appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $1,850, as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified is, together with the order, affirmed, without costs of this appeal to either party. All concur. (The judgment is for plaintiff in an automobile negligence action. The order denies a motion for a new trial.) Present — Cunningham, P. J., Taylor, Dowling, Harris and MeCurn, JJ.